DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on 10/23/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1,3-5 and 16-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding independent claims 1 and 18, Iijima et al was the closest prior art of record, Iijima et al discloses a non-contact charging apparatus and method, however the prior art of record does not clearly discloses the specific structure configuration of a power supply device comprising: 
a power supply control section configured to control an amount of power wirelessly supplied from a power supply coil to a power reception coil of a power reception apparatus through a magnetic field; 
a measurement section configured to measure a power supply coil voltage of the power supply coil; and 
a foreign object detection section configured to obtain an electrical characteristic value of the power supply coil based on the power supply coil voltage, and 

wherein a first amount of power is supplied from the power supply coil to the power reception coil when the measurement section measures the power supply coil voltage, and wherein a second amount of power is supplied from the power supply coil to the power reception coil when the foreign object detection section detects the absence of the foreign object in the magnetic field, the second amount of power is higher than the first amount of power, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 3-5, 16 and 17, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
Regarding claims 19-23, which depends on claim 18, these claims, are allowable for at least the same reasons given for claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on 10/23/2020 regarding claims 1,3-5 and 16-23 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836